Citation Nr: 0518796	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  03-21 119	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residual scarring on the head.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
amputation of the left little finger.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
rheumatoid arthritis.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESSES AT HEARING ON APPEAL

Appellant and his caregiver


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had recognized military service from February 
1942 to May 1942, February 1943 to October 1943, October 1944 
to November 1945, and from March 1946 to April 1946.  His 
service personnel records indicate that from May 1942 to 
February 1943 the veteran was engaged in civilian pursuits; 
from October 1943 to November 1943 he alleges that he was a 
prisoner of war; from November 1943 to October 1944 he was 
engaged in civilian pursuits; and from November 1945 to March 
1946 he was absent without leave.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, that determined that new and material evidence 
had not been submitted to reopen claims of entitlement to 
service connection for a scar on the head, amputation of the 
left little finger, rheumatoid arthritis, and a heart 
disorder.

The veteran and his caregiver testified before the 
undersigned Veterans Law Judge at the RO in Los Angeles, 
California in February 2005.  A transcript of that hearing 
has been associated with the record.




FINDINGS OF FACT

1.  The VA has fully informed the appellant of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  In February 1955 a rating decision denied service 
connection for a scar on the head and for amputation of the 
left little finger.  No timely appeal to this action was 
filed, and the decision became final.

3.  In October 1996 a rating decision denied service 
connection for a scar on the head, amputation of the left 
little finger, rheumatoid arthritis, and a heart disorder.  
No timely appeal to this action was filed, and the decision 
became final.

4.  Evidence received since the October 1996 rating decision 
does not bear substantially and directly on the matter at 
hand; it is not so significant that it must be considered 
with all evidence of record in order to fairly adjudicate the 
appeal.


CONCLUSION OF LAW

1.  New and material evidence to reopen a claim of 
entitlement to service connection for a scar on the head has 
not been submitted.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2001).

2.  New and material evidence to reopen a claim of 
entitlement to service connection for amputation of the left 
little finger has not been submitted.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  New and material evidence to reopen a claim of 
entitlement to service connection for rheumatoid arthritis 
has not been submitted.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2001).

4.  New and material evidence to reopen a claim of 
entitlement to service connection for a heart disorder has 
not been submitted.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with section 
5103(a), § 3.159 because an initial AOJ adjudication had 
already occurred.  

The veteran submitted his request to reopen his claims on 
November 6, 2000.  On April 10, 2002, the RO determined that 
new and material evidence had not been submitted to reopen 
the appellant's claim.  In December 2003, the RO contacted 
the veteran by letter and described what constituted "new 
and material evidence".   That letter also notified the 
veteran concerning the assistance that would be rendered by 
VA in the development of his claim.  The letter specifically 
addressed the evidence already of record, and asked for 
additional supporting evidence.

Moreover, an April 2003 Statement of the Case provided the 
veteran with the law and regulations addressing the VCAA, as 
did a Statement of the Case dated in July 2004, and a 
Supplemental Statement of the Case also dated in July 2004.

For the reasons enumerated above, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 45,630 (codified as amended at 
38 C.F.R. §§ 3.156(a), 3.159(c)).  However, those specific 
provisions are applicable only to claims filed on or after 
August 29, 2001. 66 Fed. Reg. at 45,620.  Because the 
veteran's claim was received in November 2000, the amended 
regulations pertaining to new and material evidence are not 
for application.

Factual Background

In February 1955, the RO denied service connection for wounds 
to the head and left little finger.  The RO found that there 
was no official record of incurrence or existence of the 
claimed disabilities.  Moreover, the RO determined that the 
date of the alleged maltreatment leading to the claimed 
disabilities was during a non-casualty period.  The RO 
pointed out that an examination carried out in March 1946 was 
negative, and the veteran's processing affidavit was silent.

The evidence of record at the time of the February 1955 
rating decision consisted of various service personnel 
records, to include the processing affidavit noted above.  No 
physical disability was noted.  The report of the March 1946 
physical examination made no mention of the veteran's 
currently claimed disabilities.  Instead, he complained of a 
problem with his left ribs.  

Affidavits signed by two service colleagues in 1946 indicate 
that the affiants were members of the veteran's unit, and 
that some time in October 1943, the veteran was captured by 
the Japanese and suffered severe maltreatment.  The affiants 
indicated that the veteran escaped confinement in November 
1943 and returned to safety.  

The veteran submitted an additional claim in May 1996.  In an 
October 1996 rating decision, the RO denied service 
connection for a scar on the head, amputation of the left 
little finger, rheumatoid arthritis, and a heart disorder.  
With respect to the claims for a scar on the head and 
amputation of the left little finger, the RO determined that 
those claimed conditions were not incurred during service.  
With respect to the remaining claims, the RO noted that 
neither rheumatoid arthritis nor a heart disorder were 
demonstrated to a compensable degree within one year of 
service discharge.  

At the time of the RO's October 1996 rating decision, the 
evidence consisted of that described above, as well as an 
August 1955 medical certificate from Dr. J.S. Pineda.  Dr. 
Pineda indicated that he had treated the veteran in November 
1943 for wounds in the occipital region of the head and an 
amputated left little finger.  He noted the veteran's report 
that his injuries had been inflicted by Japanese soldiers.  
Dr. Pineda stated that on examination in August 1955, he 
diagnosed chronic rheumatic arthritis and noted the presence 
of a scar on the occipital region and a healed amputated left 
little finger.

Also of record was a document from the U.S. Army detailing 
the veteran's service dates.  Although the veteran was found 
to have recognized guerrilla service based upon a 
reconstructed roster, he was not determined to have status as 
a prisoner of war.  The document indicates that the service 
data included was compiled from the best evidence available, 
and that such data were considered factually accurate in the 
absence of evidence to the contrary.

A January 1986 affidavit by a service colleague of the 
veteran pertains to their efforts to become naturalized 
United States citizens.  The affiant noted that the veteran 
was captured and maltreated by the Japanese in late 1943.  A 
similar affidavit from another colleague also made statements 
to that effect.

A March 1986 affidavit by the veteran indicates that he was 
captured and maltreated by the Japanese while delivering 
supplies.  

In an August 1986 memorandum, the RO indicated that the 
veteran alleged capture by the Japanese.  It noted that the 
veteran's reported period of capture was less than 30 days, 
and that such could not be used in support of entitlement to 
benefits under the applicable laws.

The veteran requested that his claim be reopened in June 
1998.  In a September 1998 letter, the RO informed the 
veteran that he could reopen his claim by submitting evidence 
not previously submitted, which bore directly on the issue to 
entitlement to service connection for his claimed 
disabilities.  

The veteran subsequently submitted records from his private 
physicians.  Included among those records was a medical 
certificate from Bayugan Jmyap Sto. Nino Hospital.  That 
certificate indicates that the veteran was treated in 
February 1997 for a cough, cold, fever and swelling of both 
legs.  Acute rheumatoid arthritis was also noted.  The 
certificate also states that the veteran was treated in March 
1997 for severe lumbar pain.

Treatment records from G. H. Aguilera, M.D. for the period 
from July to November 1997 indicate assessments of 
bradycardia, osteoarthritis, and pacemaker syndrome.

A September 1997 radiology record from Mission Community 
Hospital indicates an impression of cardiomegaly with pacer.

An April 1999 statement from S. M. Messieh, M.D., indicates 
that the veteran had an old standing amputation of the left 
little finger, as well as various scars.  

The veteran submitted the instant request to reopen his claim 
in November 2000.  He stated that he could provide no further 
documentation in support of his claim because he believed 
that all of the documents previously submitted "pointed to 
the fact" of his entitlement.  He specifically noted that 
the medical certificate by Dr. Pineda provided conclusive 
evidence of his amputated left little finger and the scar on 
his head.  He reiterated his allegation that such injuries 
were incurred as a result of maltreatment by the Japanese.  

In May 2001 the veteran presented copies of previously 
submitted affidavits dated in 1986, and a copy of Dr. 
Pineda's medical certificate.  He also submitted a copy of 
Dr. Messieh's April 1999 statement.

In July 2001 the veteran submitted further copies of the 1986 
affidavits and Dr. Pineda's certificate, in addition to 
copies of his service personnel records.

In a September 2001 administrative decision, the RO 
determined that the veteran was not recognized as a former 
prisoner of war.  The RO noted that the service department 
had certified the veteran's creditable active military 
service, and that such determinations were binding on VA.  It 
indicated that aside from the veteran's own statements, no 
evidence had been submitted to establish claimed prisoner of 
war status.  The RO concluded that the preponderance of the 
evidence did not demonstrate that the veteran was 
incarcerated as a prisoner of war and that as such, 
entitlement to benefits under the applicable laws was not 
established.

In April 2002 the RO determined that new and material 
evidence had not been submitted to reopen the veteran's 
claims.  In his June 2002 notice of disagreement, the veteran 
contended that he had not had a gap in service.  In support 
of that argument, the veteran submitted a March 1986 letter 
from the Army Reserve Personnel Center.  The author of that 
letter indicates that the Center had discontinued providing 
statements of service to individuals who served in the 
Philippine Commonwealth Army or recognized guerrillas during 
World War II.  The letter states that the veteran served from 
February 1942 to April 1946, but that such service was not 
considered as active service in the United States Army.  The 
veteran also indicated that treatment for his rheumatoid 
arthritis and heart disease started 50 years after his 
discharge from service.

In  a July 2002 letter, the veteran stated that the 
affidavits previously submitted pointed to his continuous 
service with the United States Armed Forces, and that such 
affidavits were not given due credit.  

In February 2003, the veteran submitted additional medical 
evidence in support of his claim.  An April 1996 statement 
indicates that the veteran had arteriosclerotic heart disease 
and chronic heart failure.  A May 1998 report indicates that 
the veteran underwent upgrade of his pacemaker.  A February 
2003 statement from Mission Medical Clinic indicates 
diagnoses of degenerative joint disease, pacemaker, and 
osteoarthritis.  A February 2003 letter from J. F. Brasch, 
M.D. indicates a diagnosis of rheumatic disease/arthritis.

A June 2003 letter from Dr. Brasch indicates that the veteran 
was under his care for chronic rheumatic arthritis "that 
begun during his military service."  

A June 2003 affidavit from a former service colleague states 
that the veteran was captured in October 1943 by Japanese 
forces.  The affiant stated that he was also captured.  

In a June 2003 statement, the veteran indicated that he did 
not give consideration to his physical or mental condition at 
the time of his discharge.  He stated that physical 
examination forms were distributed to he and his colleagues 
and they signed them, but that no physical examination was 
actually conducted.  

A June 2003 statement from D. E. Rieders, M.D., indicates 
that the veteran had arteriosclerotic heart disease with 
sinus bradycardia and that he had been suffering from that 
condition "which begun during his military service."  He 
also indicated that there was "Chronic Rheumatic Arthritis 
that begun during his military service."  He noted that his 
certification was executed in connection with the veteran's 
claim for compensation benefits with VA.

In an August 2003 memorandum, the RO indicated that the June 
2003 affiant who had claimed to be captured along with the 
veteran was not included in a microfilm list of prisoners of 
war.  The RO also noted that the dates specified by the 
affiant were of record at the time of the previous final 
denials of the veteran's claim.  Finally, the RO indicated 
that the veteran's alleged incarceration was for less than 
one week, and that entitlements to benefits under the 
applicable laws could be granted only for internment or 
detainment of at least 30 days.

In August 2004 the veteran indicated that he had no further 
evidence to submit.  He reiterated that statement in August 
2004.

During his February 2005 hearing, the veteran related the 
history pertaining to his claimed head and left little finger 
injuries.  He stated that he was delivering supplies and was 
captured by Japanese soldiers.  He stated that he was hit on 
the head and knocked unconscious.  He noted that he had 
various joint pains during service.  He denied having had 
heart problems during service.

Analysis

Generally, a claim which has been denied in an unappealed 
rating decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 1991).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The pertinent medical evidence added to the record since the 
RO's October 1996 rating decision includes current treatment 
records and statements from the veteran's private physicians.  
Those records and statements indicate that the veteran has 
received treatment for rheumatoid arthritis, osteoarthritis, 
lumbar pain, and heart problems to include bradycardia and 
cardiomegaly.  

The veteran's statements and testimony have also been added 
to the record.  The veteran continues to allege that his head 
scar and left finger amputation were the result of 
maltreatment during a short period as a prisoner of war.  
Notably, with regard to his claimed rheumatoid arthritis and 
heart disease, he has indicated that he did not receive 
treatment for those disorders until 50 years after his 
discharge from service.

With respect to the veteran's petition to reopen his claims 
of entitlement to service connection for a scar on the head 
and for amputation of the left little finger, the Board notes 
that no new medical evidence pertaining to these issues has 
been submitted.  The veteran has presented numerous copies of 
affidavits which were of record at the time of the RO's 
October 1996 rating decision, in addition to several copies 
of the medical certificate from Dr. Pineda.  He argues that 
the medical certificate clearly supports his claims.  
However, that certificate was reviewed by the RO in October 
1996 and found to be insufficient to establish entitlement to 
the benefit sought by the veteran.  The Board agrees, and 
concludes that no new medical evidence pertaining to these 
claims has been presented by the veteran.

The veteran's statements and testimony with respect to the 
claims of entitlement to service connection for the scar and 
finger amputation are completely redundant of the evidence 
previously of record.  None of the evidence added to the 
record since the October 1996 rating decision suggests that 
the veteran's claimed scar on the head and amputation of the 
left little finger originated during service.  Therefore, 
such evidence is not so significant alone or in the context 
of the evidence previously of record that it must be 
considered to fairly review the merits of the veteran's 
claims.  Accordingly, the Board concludes that new and 
material evidence sufficient to reopen these claims has not 
been received.

Regarding the veteran's claims of entitlement to service 
connection for rheumatic arthritis and a heart disorder, the 
medical evidence added to the record since the RO's October 
1996 rating decision includes current treatment records and 
statements from the veteran's private physicians.  A June 
2003 statement from Dr. Brasch suggests that the veteran's 
rheumatic arthritis began during his military service.  A 
June 2003 statement from Dr. Rieders suggests that the 
veteran's heart disorder also began during his military 
service.  However, neither physician supported his statement 
with a clear rationale, based on the veteran's documented 
medical history.  In this regard the Board notes that the 
weight of a medical opinion is diminished where that opinion 
is ambivalent, based on an inaccurate factual premise, is 
based on an examination of limited scope, or where the basis 
for the opinion is not stated.  See Reonal v. Brown, 5 Vet. 
App. 548 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); 
Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Also, the Board 
is not bound to accept medical opinions which are based on 
history supplied by the veteran where that history is 
unsupported by the medical evidence.  Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal, op. cit.; Guimond v. Brown, 6 Vet. App. 69 (1993); 
Pond v. West, 12 Vet. App. 341 (1999).  Therefore, the Board 
concludes that, to the degree that such statements imply that 
the claimed disorders had their onset during the veteran's 
military service, those statements are outweighed by the 
complete absence of any objective evidence indicating the 
inception of rheumatic arthritis or heart disease during such 
military service.  In fact, the earliest treatment records 
pertaining to these disorders date to the 1990s.  

With respect to the veteran's statements and testimony 
regarding his claimed rheumatic arthritis and heart disorder, 
he has not specifically indicated that these claimed 
conditions had their inception in service.  At his February 
2005 hearing he did testify that he had some joint pain 
during service.  However, in June 2002 he indicated that 
treatment did not start for these disorders until 50 years 
after his discharge from service.  Having reviewed evidence 
that has been added to the record since the October 1996 
rating decision, the Board concludes that such evidence fails 
to support the veteran's contention that the claimed 
rheumatic arthritis and heart disorder began during his 
military service.  Therefore, the evidence is not so 
significant alone or in the context of the evidence 
previously of record that it must be considered to fairly 
consider the merits of the claim.  

In light of the above discussion, the Board has concluded 
that new and material evidence has not been presented, and 
reopening of the claims of entitlement to service connection 
for a scar on the head, amputation of the left little finger, 
rheumatic arthritis, and a heart disorder is not warranted.




ORDER

The Board having determined that new and material evidence 
has not been received, the veteran's petition to reopen his 
claim of entitlement to service connection for a scar on the 
head is denied.

The Board having determined that new and material evidence 
has not been received, the veteran's petition to reopen his 
claim of entitlement to service connection for amputation of 
the left little finger is denied.

The Board having determined that new and material evidence 
has not been received, the veteran's petition to reopen his 
claim of entitlement to service connection for rheumatic 
arthritis is denied.

The Board having determined that new and material evidence 
has not been received, the veteran's petition to reopen his 
claim of entitlement to service connection for a heart 
disorder is denied.



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


